DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                 

 Status of Claims 
Claims 1 & 4 are pending in this instant application per claim amendments and remarks filed on 03/01/2021, wherein Claim 1 is an independent method claim with Claim 4 dependent on said independent method claim.  Said claim amendments of 03/01/2021 have amended Claim 1;  while Claims 2-3 are now shown as cancelled.           
This Office Action is a final rejection based on the claim amendments and the remarks on 01 MARCH 2021, for its original application of 23 MARCH 2018 that is titled:     “Method for Supplying Data on a Payment Transaction, Corresponding Device and Program”.              
Accordingly, amended Claims 1 & 4 are now being rejected herein.       

 Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.              

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  The Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.               

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:         

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.    


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.)	Determining the scope and contents of the prior art.         
2.)	Ascertaining the differences between the prior art and the claims at issue.       
3.)	Resolving the level of ordinary skill in the pertinent art.       
4.)	Considering objective evidence present in the application indicating obviousness or nonobviousness.            


Claims 1 and 4 are rejected under 35 USC 103 as unpatentable over a combination of references as described below for each claim/ limitation.        

(NOTE:     Latest ‘amendments to the claims’ filed by the Applicant on 03/01/2021 are shown as bold and underlined additions, and all deletions may not be shown, or may not be underlined when stricken through.  Underlined amendments to the claims that are shown below are from previously submitted claim amendments by the Applicant.)              

Exemplary Analysis for Rejection of Claims 1 & 4 

Independent Claim 1 is rejected under 35 USC 103 as unpatentable over Pub. No. Pub. No. US 2017/ 0122328 filed by Shah, Nishith (hereinafter “Shah”) in view of Pub. No. US 2017/ 0214132 filed by Jeon, Jae Woong (hereinafter “Jeon”), and further in view of Pub. No. US 2007/ 0118486 filed by Burchetta et al. (hereinafter “Burchetta”), and as described below for each claim/ limitation.               

Examiner notes that all claims have been copied as recited by the Applicant to keep them readable and whole, even if the limitations within a claim that are not taught explicitly by the primary/previous reference (are noted in parentheses), but these limitations are noted explicitly as taught by a secondary/new reference whenever a secondary/new reference has been used.                

Examiner notes that, for brevity in this rejection, the motivation statement has not been repeated herein every time a secondary reference has been used.           

With respect to Claim 1, Shah teaches ---             
1.   (Currently amended)   Method for supplying data relating to a payment transaction, to a communications terminal, implemented by a payment device capable of carrying out a payment transaction with said communications terminal, according to at least two distinct payment transaction modes, including a Near Field Communication (NFC) contactless payment technology and a Quick Response (QR) code payment 
technology, the method comprising:            
(see at least:   Shah Abstract; and paras [0010]-[0015] about {“Pursuant to some embodiments, the system 100 may be operated to allow a user operating a mobile device 120 to configure, install or update a digital wallet 122 to operate pursuant to the present invention.  Once a user has configured their mobile device 120, the system 100 may be operated to facilitate transactions involving the mobile wallet 122 and a merchant.  For example, the mobile wallet 122 may be used in a transaction at a point of sale ("POS") 130 associated with a merchant system 140.  Pursuant to some embodiments, the POS 130 may be a near field communication ("NFC") enabled point of sale device or a QR code enabled point of sale device (or other barcode or image based POS). Embodiments allow transactions to be conducted based on the mode of operation supported by the POS, as well as the mode of operation supported by the mobile device 120 (e.g., a mobile device 120 that does not support NFC communication may be used to conduct transactions using a QR code, while an NFC-enabled mobile device 120 may be used to conduct both NFC transactions and QR code transactions).”} ...... {“The mobile device 120 may be a smart phone or other mobile device such as, for example, an iPhone.RTM., an Android.RTM. phone, or any phone that can access and display Web content or access the Internet.  In some embodiments, the mobile device 120 communicates with the remote wallet platform 102 using a cellular or wireless network.  In some embodiments, the mobile device 120 may have a camera (not shown) or other image capture device which allows the mobile device 120 to capture an image or representation of a barcode or QR code.  For example, a user may operate the mobile device 120 to take a digital picture or capture the image of a QR code displayed on or at a merchant point of sale device to initiate a payment transaction using the present invention.  As will be described further below, the QR code may be used to initiate and conduct transactions pursuant to some embodiments.  In some embodiments, the mobile device 120 may be configured such that a user may operate a camera of the mobile device 120 to take a picture or capture an image of a QR code and then share or transmit the image to a remote wallet platform 102 automatically by selecting a mobile wallet icon shown on a sharing window of the mobile device 120.  The mobile wallet may be shown on the sharing window by enabling a sharing property in metadata of the mobile wallet application.  This will help the user to capture the QR code image and then allow the user to select an option of the mobile wallet application to share the 



Shah teaches ---              
generating a first NFC signal relating to a first payment transaction mode, said first NFC signal comprising at least one piece of information making it possible to set up the payment transaction with said communications terminal via (a first communications channel),         
sending the first NFC signal, via (said first communications channel),           
(see at least:   Shah ibidem); and see citations already listed above; & para [0010] about {“ the POS 130 may be a near field communication ("NFC") enabled point of sale device or a QR code enabled point of sale device”}; & para [0013] about {“ The POS 130 may include a reader component which may allow the POS device to function as an NFC reader to read information from the mobile device 120.”}; & para [0024] about {“In a first example, a transaction will be described in which the payment card was successfully registered (using the process of FIG. 2) and the merchant location supports NFC transactions”}; and Claims 4 & 13 about {“wherein the first mode of payment may be used at a merchant location accepting NFC transactions.”}; which together are the same as claimed limitations above)     

Shah teaches as disclosed above, but it may be argued that it does not explicitly disclose about ‘a/ said first communications channel’.  However, Jeon teaches it explicitly.         
(see at least:   Jeon Abstract;  and paras [0033] & [0182] about {“FIG. 13A illustrates a first communication circuit, a second communication circuit, and one or more antennas corresponding to the communication circuit, respectively according to various embodiments of the present disclosure.”}; & paras [0183]-[0184] about {“According to an embodiment, the electronic device may include a first antenna 1310 corresponding to a first communication network, a second antenna 1320, and an NFC control circuit 1330.”} ...... {“According to various embodiments of the present disclosure, the first communication network may be an NFC network and the second communication network may be an MST network.”}; & paras [0210]-[0212] about “first communication network” and “first communication circuit”;  which together are the same as claimed limitations about including about ‘a/ said first communications channel’)     

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Shah with teachings of Jeon.  The motivation to 


Shah and Jeon teach ---         
generating a second signal relating to a second payment transaction mode, said second signal being a 2D visual code corresponding to said QR code payment technology and comprising at least one piece of information making it possible to set up the payment transaction with said communications terminal via a second communications channel, said second signal comprises a piece of information representing the sending of said first signal, and     
(see at least:   Shah ibidem;  and see citations already listed above; & para [0010] about {“Embodiments allow transactions to be conducted based on the mode of operation supported by the POS, as well as the mode of operation supported by the mobile device 120 (e.g., a mobile device 120 that does not support NFC communication may be used to conduct transactions using a QR code, while an NFC-enabled mobile device 120 may be used to conduct both NFC transactions and QR code transactions).”}; & para [0011] about {“In some embodiments, the mobile device 120 may have a camera (not shown) or other image capture device which allows the mobile device 120 to capture an image or representation of a barcode or QR code.  For example, a user may operate the mobile device 120 to take a digital picture or capture the image of a QR code displayed on or at a merchant point of sale device to initiate a payment transaction using the present invention.  As will be described further below, the QR code may be used to initiate and conduct transactions pursuant to some embodiments.”}; & para [0013] about {“The POS 130 may also be configured to allow QR codes to be presented or displayed (or may have a static QR code associated with it).”}; & para [0032] about {“In a second example transaction, a user who has registered a card using the process of FIG. 2 wishes to make a transaction using the mobile wallet at a merchant location that accepts QR codes for payments”};  which together are the same as claimed limitations above; AND para [0007] about {“at the point of sale by presenting a payment information 
to the POS terminal ...... allowing a user to register payment card information such that it is accessible to the digital wallet in transactions at different types of POS terminals.”}; 


(see at least:   Jeon ibidem; and paras [0033] & [0182] about {“FIG. 13A illustrates a first communication circuit, a second communication circuit, and one or more antennas corresponding to the communication circuit, respectively according to various embodiments of the present disclosure.”}; & paras [0183]-[0184] about {“Further, the electronic device may include an antenna 1340 (hereinafter, a third antenna 1340) corresponding to a second communication network and an MST control circuit 1350.”}  ...... {“According to various embodiments of the present disclosure, the first communication network may be an NFC network and the second communication network may be an MST network.”}; & paras [0229]-[0230] about {“According to various embodiments of the present disclosure, the electronic device further include a control circuit that is electrically connected to the conductive pattern, the second conductive pattern, and the communication circuit,”} ...... {“According to various embodiments of the present disclosure, the electronic device may further include a second communication circuit that is electrically connected to the conductive pattern, and a control circuit that is electrically connected to the communication circuit and the second communication circuit, and the control circuit may be configured to selectively provide a first state in which the conductive pattern and the communication circuit are electrically connected to each other and a second state in which the conductive pattern and the second communication circuit are electrically connected to each other.”};  which together are the same as claimed limitations about including AND para [0074] about {“The subscriber identification module 224 may include, for example, a card including a subscriber identification module and/or an embedded SIM, and may further include unique identification information (for example, an integrated circuit card identifier (ICCID)) or subscriber information (for example, international mobile subscriber identity (IMSI)).”}; & para [0094] about {“The location manager 350 may manage location information of the electronic device.”}; & para [0098] about {“The information exchange application may include, for example, a notification relay application for forwarding specific information to an external electronic device,”}; & para [0099] about {“notification information generated from other applications of the electronic device 10”}; & para [0113] about {“In the read/write mode, an operation for reading external tag information or writing specific information in the external tag information may be performed.”};  which together are the same as claimed limitations above including about ‘a piece of information’)     

Shah and Jeon teach as disclosed above, but it has been argued by the Applicant that they don’t teach explicitly about --- “it does not appear that any of these communications have to do with the sending of a different type of signal” as in ‘said second signal comprises a piece of information representing the sending of said first signal’.  Examiner respectfully disagrees;  however, to move the prosecution forward, Examiner adds new Burchetta reference that teaches them explicitly.         
(see at least:   Burchetta Abstract;  and Summary of the Invention in paras [0006]-[0057]; & para [0019] about {“If, in all of the first, second and third rounds, the first, second and third differences are not within the predetermined guideline, the method includes transmitting an unsuccessful agreement signal to said first party and said second party.  If in any round, the successful agreement notification is transmitted, the method further comprises generating a bargained value notification includes a bargained agreement amount to be paid to the first party by the second party.”}; and para [0029] about {“Another object of the invention is to provide a method comprising receiving first signals including data representing a series of monetary amounts for a transaction from a first entity; preparing the first signals for automated testing against an algorithm by a bargaining system in conjunction with information from a second entity, the second entity being opposite to the first entity with respect to the transaction; receiving a response signal indicating that a test of one of the said second signal comprises a piece of information representing the sending of said first signal’)     

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Shah and Jeon with teachings of Burchetta.  The motivation to combine these references would be to provide two different modes of payment that allow a user to conduct a payment transaction at a point of sale that supports near field communication ("NFC") transactions as well as at a point of sale that does not support NFC transactions (see para [0002] of Shah), and to provide communications technology with various types of electronic devices have recently provided various functions due to the trend of digital convergence (see paras [0003]-[0004] of Jeon), and to provide a system that allows parties to engage in bargaining for the best price in a given transaction and without the impediments of party discomfort, based on the premise that a bargained transaction allows parties on opposite sides of a transaction to reach a price most acceptable to both parties; and thus, many more market transactions would be consummated (see para [0003] of Burchetta).        


Shah, Jeon and Burchetta teach ---                
displaying said 2D visual code on a screen of the payment device simultaneously with the sending of the first signal.              
(see at least:   Shah ibidem;  and see citations already listed above including para [0013] about static code that is the same 

(see at least:   Jeon ibidem;  and see citations already listed above; & para [0174] about {“In operation 1250, the host controller 1210 may deliver a simultaneous NFC/MST payment command to an NFC control circuit 1220 and an MST control circuit 1230.  The simultaneous NFC/MST payment command may be generated in response to a payment request received from the user.  The simultaneous NFC/MST payment command may be performed to reduce a failure of payment when it is not certain whether a POS device that is to perform a payment supports an NFC payment or an MST payment.”};  which together are the same as claimed limitations above including about ‘payment device simultaneously with the sending’)       
(see at least:   Burchetta ibidem;  and see citations already listed above)     




Dependent Claim 4 is rejected under 35 USC 103 as unpatentable over Shah in view of Jeon and Burchetta as applied to the rejection of independent Claim 1 above, and as described below for each claim/ limitation.            

With respect to Claim 4, Shah, Jeon and Burchetta teach ---            
4.    (Original) Method for supplying according to claim 1, further comprising a step for receiving a response signal via the first or second communications channel.          
(see at least:   Shah ibidem;  and see citations already listed above)     
(see at least:   Jeon ibidem;  and see citations already listed above; & para [0112] about {“A controller of the NFC communication circuit may control an NFC communication circuit such that the NFC communication circuit is operated in response to an operation mode received a processor.  For example, if a signal for one communication mode of a card emulation mode, a read/write mode, and a P2P mode is delivered from the processor, the controller may control the NFC communication circuit such that the NFC communication may perform a corresponding operation.”}; which together are the same as claimed limitations above including about ‘a response signal’)      
(see at least:   Burchetta ibidem;  and see citations already listed above)     



 Response to Arguments 
Applicant's remarks and claim amendments dated 01 MARCH 2021 with respect to the rejection of amended Claims 1 & 4 have been carefully considered, but they are not persuasive and do not put these amended claims in a condition ready for Allowance.   Thus, the rejection of amended Claims 1 & 3-4, as described above, is being maintained herein with some modifications in this Office Action by adding citations from already used references that have been added in response to the Applicant’s latest After-Final claim amendments of 03/01/2021, where needed to provide clarification in response to the Applicant’s claim amendments and remarks.        

Applicant's arguments with respect to rejection of Claims 1 & 4 under 35 USC 103 have been considered, but they are moot in view of the new ground/s of rejection (???? reference added now) used for rejection of independent method Claim 1, which was necessitated by the Applicant's ‘amendments to the claims’ and/or its arguments.  See MPEP § 706.07(a).   

Examiner notes that contrary to the Applicant’s stated arguments that talk about Shah reference teaches about “manually switching” as in --- {“Thus, Shah describes situations in which incompatibility with one of two possible payment methods may be addressed by manually switching a device the other payment mode. This would allow, for example, a user to switch his or her communication terminal from a payment method that is unsupported by a payment terminal to a method that is supported by the payment terminal.”}, & Examiner respectfully disagrees.  Furthermore, Examiner notes that Shah reference does not recite word “switch” or “switching” at all nor does it recite “manual” or “manually” in it.  Additionally, Examiner had previously clarified (in last OA mailed out on 12/02/2020) that Shah reference teaches about both technologies, QR codes as well as NFC signal, and also other technologies as stated therein (as in ---“The mobile wallet 122 may be used in a transaction at a point of sale ("POS") 130 associated with a merchant system 140. …..while an NFC-enabled mobile device 120 may be used to conduct both NFC transactions and QR code transactions”;  and clearly acknowledged by the Applicant in its Remarks of 03/01/2021;  while Jeon reference teaches about ‘simultaneous NFC/MST payment command’;  and the combination of these two references teach about the claimed limitations.                

In response to the Applicant’s arguments of 03/01/2021 that the “prior art of Shah and Jeon fails to suggest the simultaneous use by a payment device of an NFC signal and a QR code”, Examiner respectfully disagrees.  As described above in rejection under 35 USC 103, it is the combination of references that teach said limitations.   

Examiner notes that in response to the Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on a combination of references under 35 USC 103.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Further, the Applicant is informed 
	In further response to the Applicant's ‘amendments to the claims’ and arguments against 35 USC 103 rejection, Examiner notes that when combining references for rejection under 35 USC 103, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).                   

2112 [R-3]    Requirements of Rejection Based on Inherency;  Burden of Proof      
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.  “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.”  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references).  See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).           
 Examiner Request 
The Examiner requests, in response to this Office Action (OA), support must be shown for language added to any original claims on amendment and any new claims, 


 Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).    
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this Final Action.              

The prior art made of record and not relied upon, listed in Form 892, that is considered pertinent to the Applicant's disclosure and review for not traversing already issued patents and/or claimed inventions by the claims of the current invention of the Applicant.  Please note that Form 892 contains more references than those cited in the rejection above under 35 USC 103, which are relevant to this application and form a part of the body of prior art.           

The Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  The Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the Applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.           

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sanjeev Malhotra whose telephone number is (571) 272-7292.  The Examiner can normally be reached during Monday-Friday between 8:30-17:00 hours on a Flexible schedule.                  

If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached on (571) 272-6771.  The facsimile/fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.                 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.          


 Electronic Communications 
Prior to initiating the first e-mail correspondence with an Examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP §502.03 II.  All received e-mail messages including e-mail attachments shall be placed into this application’s record.  The Examiner’s e-mail address is provided below at the end of this Office Action.             

 /S.M./        Examiner, Art Unit 3691          sanjeev.malhotra@uspto.gov   

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691